Opinion issued December 17, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00538-CV



DOC'S DELIGHT, L.L.C. D/B/A ZIGGY'S HEALTHY GRILL, Appellant

V.

2200 WEST ALABAMA, INC., Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 902968



MEMORANDUM OPINION	Appellant, DOC'S DELIGHT, L.L.C. D/B/A ZIGGY'S HEALTHY
GRILL, has failed to timely file a docketing statement or a brief in this appeal.  
	After being notified that this appeal was subject to dismissal for failure to file
a docketing statement or a brief, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b), (c) (allowing involuntary dismissal of case).  Further, appellee has
filed a motion to dismiss this appeal based upon appellant's failure to prosecute this
appeal.
	We GRANT appellee's motion to dismiss and dismiss this cause for want of
prosecution. 
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.